In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00152-CR
______________________________


LARRY RAY TOWNSEND, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 32345-B


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Appellant, Larry Ray Townsend, has filed with this Court a motion to withdraw his
notice of appeal and dismiss his pending appeal in this matter pursuant to Rule 42.2(a) of
the Rules of Appellate Procedure.  See Tex. R. App. P. 42.2(a).  The motion is signed by
Townsend and his counsel.  
          We grant Townsend's motion and dismiss the appeal. 



                                                                Donald R. Ross
                                                                Justice
 
Date Submitted:      January 24, 2006
Date Decided:         January 25, 2006

Do Not Publish